BaeNes, J.
(concurring). I agree to wbat bas been decided, with this qualification: By the subscription paper which was signed the subscribers agreed to pay a certain percentage of their subscription in cash and to give their notes for the balance. I think that by signing the subscription paper all of the subscribers became equally bound as between themselves to make contribution, if a right of contribution exists, and that if the proceeding suggested in the opinion is resorted to all of the subscribers should be brought in in the cross-complaint and all should be compelled to contribute their pro rata share of the amount necessary to place Eyan and Lamb on a basis of equality with the other subscribers. I do not think that the subscribers who breached their agreement by failing to give their notes should be relieved of liability because of their breach. Of course if the judgment against Lorenzo is collectible, no such proceeding as is indicated is necessary.
ViNJE, J., dissents.
SiebeceeR, L, dissents in part.
The appellant Qrell moved for a rehearing. On October 7, 1914, the mandate was amended so as to award costs in favor of Edmonds and Qrell against the defendant Lorenze.